Form: Dismiss TRAP 42.3






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS

)
PATRICIA MONARDES,                                  )                     No. 08-06-00057-CV
)
                                    Appellant,                        )                             Appeal from
)
v.                                                                          )                      384th District Court
)
CITY OF EL PASO and                                      )                  of El Paso County, Texas
CARLOS ROSAS,                                              )
                                                                             )      (TC# 2002TX455)
                                    Appellees.                        )

MEMORANDUM OPINION

            Appellant, Patricia Monardes, filed a notice of appeal from the trial court’s judgment, but did
not pay the $125 filing fee required for the appeal or submit an affidavit of indigence before or at the
time she filed this notice of appeal.  See Tex.R.App.P. 5, 20.1; see also Tex.Gov’t Code Ann. §§
51.207, 51.941(a), 101.041 (Vernon 2005).  By letters dated March 21, 2006, April 18, 2006, and
April 28, 2006, the Clerk of this Court notified Appellant that the filing fee had not been paid and
that failure to pay the filing fee may result in dismissal of the cause pursuant to Tex.R.App.P.
42.3(b), (c) for want of prosecution or for failure to comply with the Rules of Appellate Procedure
or with a clerk’s notice requiring a response or other action within a specific time.  The Clerk also
notified Appellant that the appeal was subject to dismissal because a brief and motion for extension
of time had not been filed by their due dates.  Appellant has not filed a response to any of the notices
from the Clerk, has not paid the filing fee, and has not filed her brief or a motion for extension of
time.
            This court possesses the authority to dismiss an appeal for want of prosecution when
appellant has failed to file his brief in the time prescribed, and gives no reasonable explanation for
such failure.  Tex.R.App.P. 38.8(a)(1); Elizondo v. City of San Antonio, 975 S.W.2d 61, 63
(Tex.App.--San Antonio 1998, no writ).  Additionally, we have the authority to dismiss an appeal
for failure to pay the required filing fee.  See Tex.R.App.P. 5.  We have given notice of our intent
to do so, requested a response if a reasonable basis for failure to file the brief or pay the filing fee
exists, and have received none.  We see no purpose that would be served by declining to dismiss this
appeal at this stage of the proceedings.  We therefore dismiss the appeal for want of prosecution. 
See Tex.R.App.P. 5, 38.8(a)(1), 42.3(b), and 42.3(c).


August 31, 2006                                                          
                                                                                    ANN CRAWFORD McCLURE, Justice

Before Barajas, C.J., McClure, and Chew, JJ.